Exhibit 10.50

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

SOLAR WAFER SUPPLY AGREEMENT

This Solar Wafer Supply Agreement is entered into as of July 9, 2008, by and
between MEMC SINGAPORE PTE. LTD., a Singapore corporation and wholly-owned
subsidiary of MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America, or such other designated
majority-owned subsidiary of MEMC ELECTRONIC MATERIALS, INC. (collectively,
“MEMC”), and TAINERGY TECH CO., LTD., a Taiwan corporation with its principal
place of business at Floor 5, No. 97, Section 2, Nangang Road, Nangang District,
Taipei City, Taiwan, R.O.C. (“Tainergy”) or its designated majority-owned
subsidiary. MEMC and Tainergy together shall be referred to as the “Parties” and
individually as a “Party”.

RECITALS:

WHEREAS, MEMC is in the business of designing, developing, manufacturing,
marketing and selling wafers, and Tainergy is in the business of designing,
developing, manufacturing, marketing and selling photovoltaic cells and modules;
and

WHEREAS, Tainergy wishes to secure a supply of solar wafers and to purchase
quantities of solar wafers from MEMC, and MEMC wishes to provide a supply of
solar wafers and to sell quantities of solar wafers to Tainergy; and

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC and
Tainergy agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

(a) “Additional Wafer Supply” shall have the meaning set forth in Section 2.13.

(b) “Agreement” shall mean this Solar Wafer Supply Agreement, including all
Attachments and Exhibits hereto, as it may be amended, modified or supplemented
from time to time in accordance with its terms.

(c) “Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in New York, New York
generally are closed for business.

(d) “Contract Year” shall mean a twelve (12) month period commencing on
September 1 of a particular year and ending on August 31 of the following year.
For example, the first Contract Year under the Agreement shall be the twelve
(12) month period from September 1, 2008 to August 31, 2009 and the tenth
Contract Year under the Agreement shall be the twelve (12) month period from
September 1, 2017 to August 31, 2018.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(e) “Dollar”, “Dollars” or numbers preceded by the symbol “$” shall mean amounts
in United States Dollars.

(f) “Effective Date” shall mean September 1, 2008.

(g) “Financial Statements” shall have the meaning set forth in Section 3.1(d).

(h) “Force Majeure Event” shall have the meaning set forth in Section 2.10.

(i) “Governmental Authority” shall mean any federal, state, local or foreign
government or subdivision thereof, or any entity, body or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any federal, state, local or foreign government.

(j) “Guaranteed Financial Performance Criteria” shall mean the financial
performance criteria of Tainergy as set forth on Attachment D, which financial
performance measures shall be calculated based on the Financial Statements and
in accordance with the ROC generally accepted accounting principles.

(k) “Incoterms 2000” shall have the meaning set forth in Section 2.5(a).

(l) “Indemnified Person” shall mean the Person or Persons entitled to, or
claiming a right to, indemnification under Article V.

(m) “Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article V.

(n) “Initial Term” shall have the meaning set forth in Section 4.1.

(o) “Law” shall mean any law, statute, regulation, ordinance, rule, order,
decree or governmental requirement enacted, promulgated or imposed by any
Governmental Authority.

(p) “LC Bank” shall have the meaning set forth in Section 3.1(c).

(q) “Letter of Credit Amount” shall have the meaning set forth in
Section 3.1(c).

(r) “Loss” or “Losses” shall mean any and all damages, fines, fees, Taxes,
penalties, deficiencies, losses (including lost profits or diminution in value)
and expenses, including interest, reasonable expenses of investigation, court
costs, reasonable fees and expenses of attorneys, accountants and other experts
or other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include all fees and expenses, including
fees and expenses of attorneys, incurred in connection with (i) the
investigation or defense of any third party claims, (ii) asserting or disputing
any rights under this Agreement against any Party hereto or otherwise, or
(iii) settling any action or proceeding or threatened action or proceeding).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(s) “Make up Year” shall have the meaning set forth in Section 2.2(f)(i).

(t) “MEMC Competitor” shall mean any Person engaged in (i) the design,
development, manufacture, marketing or sale of silicon wafers for use in
semiconductors; or (ii) the design, development, manufacture, marketing or sale
of wafers (monocrystalline or multicrystalline) for use in solar cells or
(iii) the production of polysilicon or polysilicon ingots.

(u) “Missed Delivery” or “Missed Deliveries” shall have the meaning set forth in
Section 2.2(f).

(v) “Missed Delivery Year” shall have the meaning set forth in
Section 2.2(f)(i).

(w) “Non-Asia Pacific Wafers” shall have the meaning set forth in
Section 2.5(a).

(x) “Person” shall mean any natural person, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company or partnership,
trust, joint venture, union, association, Governmental Authority or other
entity.

(y) “Purchase Shortfall” shall have the meaning set forth in Section 2.2(a).

(z) “Refundable Capacity Reservation Deposit” shall have the meaning set forth
in Section 3.1.

(aa) “Restricted Tainergy Business” shall mean (i) the design, development,
manufacture, marketing or sale of wafers (whether monocrystalline or
multicrystalline) for use in solar cells or (ii) the production of solar grade
polysilicon or solar ingots.

(bb) Restricted MEMC Business” shall mean the design, development, manufacture,
marketing or sale of photovoltaic cells and photovoltaic modules.

(cc) “Restrictive MEMC Covenants shall have the meaning set forth in
Section 2.12(b).

(dd) “Restrictive Tainergy Covenants shall have the meaning set forth in
Section 2.11(b).

(ee) “Retained Refundable Capacity Reservation Deposit Amount” shall have the
meaning set forth in Section 3.1.

(ff) “Subsidiaries” shall mean any Person subject to control by either Party, or
any of their respective affiliates. The term “control” as used in the preceding
sentence means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

percent (50%) or more of the voting rights attributable to the shares of such
corporation, or with respect to any Person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person.

(gg) “Tax” or “Taxes” means all (i) federal, state, local, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture and other taxes, and
including any interest, penalties and additions imposed with respect to such
amounts; and (ii) liability for the payment of any amounts as a result of an
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in clause (i).

(hh) “Wafers” shall mean multi-crystalline silicon wafers for use in solar
cells.

(ii) “Yearly Minimum Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

(jj) “Yearly Target Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

ARTICLE II

SUPPLY OF WAFERS

2.1 Wafer Specifications. The Wafers to be supplied under this Agreement shall
meet the specifications as agreed to by the Parties as set forth in Attachment A
to this Agreement. MEMC shall maintain, in accordance with MEMC’s standard
procedures, accurate records and data for any quality testing done by or for
MEMC of any Wafers purchased by Tainergy hereunder and shall make such records
and test data available to Tainergy upon reasonable request.

2.2 Quantity and Price.

(a) Target Purchase Quantities and Minimum Purchase Quantities. Each Contract
Year, as set forth below in this Section 2.2(a), Tainergy agrees to purchase
from MEMC, over the course of the Contract Year, a target quantity of Wafers
(such yearly target purchase quantity commitments, measured in megawatts, the
“Yearly Target Quantity”), at the prices set forth on Attachment B hereto. Each
Contract Year, as set forth below in this Section 2.2(a), MEMC agrees to supply
Tainergy, over the course of the Contract Year, with the Yearly Target Quantity
per Contract Year, at the prices set forth on Attachment B hereto, which Yearly
Target Quantity will not fall below the Yearly Minimum Quantities (as such term
is defined in Section 2.2(a)(i) below for Contract Years one through five and in
Section 2.2(a)(ii) below for Contract Years six through ten).

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(i) For Contract Years one through five, the minimum quantities to be purchased
by Tainergy (such quantities, the “Yearly Minimum Quantities”) shall be equal to
the greater of (A) [*****]% of the Yearly Target Quantities set forth on
Attachment B hereto and (B) approximately [*****]% of Tainergy’s then current
solar wafer demand (measured in Watts), provided that MEMC can accommodate
[*****]% of Tainergy’s actual then current solar wafer demand (as part of and
pursuant to the rolling forecast process set forth in Section 2.2(e) hereof).
For Contract Years one through five, MEMC shall be obligated to supply Tainergy
quantities only up to [*****]% of the Yearly Target Quantities set forth on
Attachment B hereto for such Contract Years, unless MEMC has been given at least
three (3) years advance notice of Tainergy’s request for quantities in excess of
[*****]% of the Yearly Target Quantities in such years, and MEMC has agreed to
supply such increased quantities.

(ii) For Contract Years six through ten, no later than the first day of Contract
Year three (September 1, 2010), the Parties agree to commence a review to
determine the exact quantities to be purchased and supplied for Contract Years
six through ten. Notwithstanding the foregoing, for Contract Years six through
ten, the minimum quantities to be purchased by Tainergy (again, for such
Contract Years, such quantities, the “Yearly Minimum Quantities”) shall be equal
to the greater of (A) [*****]% of the Yearly Target Quantities set forth on
Attachment B hereto and (B) approximately [*****]% of Tainergy’s then current
solar wafer demand (measured in Watts); provided that MEMC can accommodate
[*****]% of Tainergy’s actual then current solar wafer demand (as part of and
pursuant to the rolling forecast process set forth in Section 2.2(e) hereof).
For Contract Years six through ten, Tainergy shall be obligated to purchase the
Yearly Minimum Quantities for such Contract Years with the following exception:

(A) With three (3) years advance notice, Tainergy may reduce its purchase
obligation to a quantity for any given Contract Year by up to [*****] percent
([*****]%) from the Yearly Minimum Quantity for that Contract Year;

(B) Once a reduced purchase obligation for a Contract Year has been communicated
to MEMC by Tainergy, MEMC shall observe this reduced purchase obligation as the
maximum quantity to be delivered by MEMC for that Contract Year, which maximum
quantity cannot be exceeded without written consent from both Parties.

(iii) The Yearly Minimum Quantities may also be reduced, for any Contract Year,
pursuant to and in accordance with the provisions of Section 2.2(f)(i)(A).

(b) Potential Upside Volume. In addition, for the first Contract Year only, MEMC
has agreed to consider providing potential upside volume to Tainergy of an
additional [*****]MW for delivery starting no earlier than March 31, 2009, at
the Contract Year one prices set forth on Attachment B. If Tainergy desires to
purchase this

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

additional [*****]MW, Tainergy may provide notice to MEMC at any time after
September 1, 2008 (but no later than December 31, 2008) that Tainergy desires to
purchase this additional volume. MEMC will then communicate its ability to
supply these potential upside volumes to Tainergy, if commercially possible, no
later than ninety (90) days after receipt of Tainergy’s request, for delivery
during Contract Year one. Such deliveries, if agreed to by MEMC, would commence
ninety (90) days after MEMC communicates its agreement to supply the additional
upside volume. These additional upside quantities are not included in the
calculations set forth on Attachment B, but will be included should the
additional upside quantities be requested by Tainergy and committed by MEMC. In
the event that Tainergy requests such additional volume and MEMC indicates to
Tainergy that MEMC intends to supply such additional volume in Contract Year
one, then Tainergy must increase the Letter of Credit Amount for the first
Contract Year pursuant to Section 3.1(c) hereof, and deliver a Letter of Credit
for the revised full Letter of Credit Amount to MEMC no later than thirty
(30) days after receipt by Tainergy of MEMC’s notice that it intends to supply
the additional volume.

(c) Prices. The prices set forth on Attachment B hereto are on a Dollar per Watt
basis. Attachment B also includes, for illustration purposes, the prices on a
per Wafer basis, which price per Wafer calculations are based on an indicative
average efficiency factor of [*****]%. The Parties agree that the actual average
efficiency factor for Wafers experienced by Tainergy when using MEMC Wafers
shall be used to calculate the price per Wafer. These actual average efficiency
factors shall be subject to audit and/or verification as mutually agreed by the
Parties. The Parties agree that after an average efficiency factor for Wafers is
established, all prices per Wafer calculated using such average efficiency
factor for the purposes of invoicing under Section 2.4 hereof shall be based on
such average efficiency factor until the average efficiency factor is changed
pursuant to the procedures on Attachment B. The Parties also agree and
acknowledge that as the average efficiency factor increases, based on actual
measurements by the mutually agreed method of producing solar cells based on the
Baseline Cell Process (as such term is defined in Attachment B), the price per
Wafer will increase (while the price per Watt remains fixed) and the quantity of
Wafers supplied will decrease (while quantities of Watts remains fixed). All
prices per Wafer set forth on Attachment B hereto (for the purposes of invoicing
under Section 2.4 hereof) shall be updated for efficiency changes at least as
frequently as is set forth on Attachment B.

(d) Purchase Shortfalls. If Tainergy purchases fewer Watts than the lesser of
(i) the Yearly Minimum Quantity, as calculated in accordance with Section 2.2(a)
or (ii) the amount of Watts tendered for delivery by MEMC during any Contract
Year, Tainergy shall pay to MEMC via wire transfer of immediately available
funds, within ten (10) days after being invoiced therefor, the difference
between (A) the amount that would have been payable by Tainergy during such
Contract Year if Tainergy had purchased the lesser of (i) the Yearly Minimum
Quantity as calculated in accordance with Section 2.2(a) or (ii) the amount of
Watts tendered for delivery by MEMC during the entire Contract Year, and (B) the
amount payable by Tainergy during such Contract Year for the actual volume of
Watts purchased by Tainergy from MEMC based on the applicable price listed on
Attachment B hereto (such calculated amount, the “Purchase Shortfall”). The
Purchase Shortfall shall accrue interest at the rate of one and one-half percent
(1.5%) per month from the date of the invoice therefor, unless prohibited by
Law.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(e) Monthly Planning; Rolling Forecast. For planning purposes only, no later
than the third (3rd) Business Day of each calendar month, Tainergy shall deliver
to MEMC a forecast of the quantities of Wafers that Tainergy anticipates that it
will order from MEMC over the subsequent rolling twelve (12) months. Such
rolling forecasts are for capacity planning purposes only, and such estimated
amounts in the rolling forecasts shall have no effect on Tainergy’s obligation
to purchase some or all of Tainergy’s Yearly Minimum Quantity for any Contract
Year or MEMC’s obligation to deliver the indicated quantities, unless such
quantity is confirmed pursuant to the procedures of Section 2.3.

(f) Missed Deliveries. If, in any Contract Year, MEMC fails to deliver [*****]
percent ([*****]%) or more of the Yearly Minimum Quantities of Wafers MEMC would
be required to deliver pursuant to the provisions of Section 2.2(a) (a “Missed
Delivery”), and such Missed Deliveries continue uncured by the end of such
Contract Year, then the following provisions shall apply:

(i) MEMC shall have the right to try to “make up” Missed Deliveries for any
Contract Year (the “Missed Delivery Year”) through the end of the following
subsequent Contract Year that immediately follows the Missed Delivery Year (the
“Make up Year”). The Wafer price for such Missed Deliveries, if actually made in
the Make up Year, shall be the Wafer price at the time of shipment of the
Wafers. If MEMC fails to make up the Missed Deliveries prior to the end of the
Make up Year, then:

(A) Tainergy shall have the right, but not the obligation, which right must be
exercised by Tainergy, in writing (and if not so exercised, shall be
automatically waived for such Contract Year, and only such Contract Year), no
later than the last Business Day of the Make up Year, to reduce the Yearly
Minimum Quantity for the next following Contract Year as follows. The Yearly
Minimum Quantity for such next following Contract Year shall be reduced by an
amount equal to one-half (1/2) the amount of the Missed Deliveries of the Missed
Delivery Year that were not made up for in the Make up Year (taking into account
the actual deliveries made by MEMC in the Make up Year intended as make up
deliveries for the relevant Missed Delivery Year); and

(B) If Tainergy chooses to reduce its Yearly Minimum Quantity for such next
following Contract Year pursuant to the provisions of Section 2.2(f)(i)(A), then
a corresponding reduction in the Letter of Credit Amount shall be made pursuant
to the provisions of Section 3.1(c).

2.3 Purchase Orders and Order Acknowledgements. Tainergy will issue a written
purchase order to MEMC through email, fax or internationally recognized carrier
on at least a monthly basis. Such purchase orders shall contain the requested
delivery dates. All such

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

purchase orders shall be subject to the terms and conditions set forth in this
Agreement. MEMC shall, within five (5) Business Days after it receives any such
purchase order, respond to such Tainergy purchase orders with a written MEMC
Order Acknowledgement, which MEMC Order Acknowledgement will set forth those
requested Tainergy quantities for which MEMC can then confirm a quantity (which
quantity may be a partial quantity of the Tainergy purchase order) and an
estimated shipment calendar week. MEMC Order Acknowledgements shall reference
the applicable Tainergy purchase order. Until such time as MEMC has provided
Tainergy with an MEMC Order Acknowledgement for all Wafers requested on a
Tainergy purchase order, such purchase order shall not be deemed accepted by
MEMC for the full amount of Wafers, but shall only be deemed accepted by MEMC
for that amount of Wafers for which a confirmed quantity and shipment week has
been provided. At all times during the term of this Agreement, unless otherwise
mutually agreed by the parties, Tainergy shall have provided MEMC with binding
purchase orders requesting shipments of Wafers over at least the next ninety
(90) days. Unless expressly agreed in writing by MEMC and Tainergy, no
additional or different terms or conditions contained in any quotation, sales
order, acknowledgement form, purchase order or other communication from MEMC or
Tainergy shall be binding upon MEMC or Tainergy, and each Party hereby objects
to any such additional or different terms or conditions. To the extent there is
any conflict among the terms and conditions of this Agreement, any Tainergy
purchase order and any MEMC Order Acknowledgement, the terms of this Agreement
shall apply.

2.4 MEMC Invoices. MEMC invoices shall reference the applicable Tainergy
purchase order and shall be submitted for payment by MEMC to the Tainergy
accounts payable address specified in writing from time to time by Tainergy. To
the extent there is any conflict between the terms and conditions of this
Agreement and of any such invoice, the terms of this Agreement shall apply. All
prices in the invoices shall be based on the then-current price for each Wafer,
calculated in accordance with the provisions set forth on Attachment B, on the
date of confirm.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.5 Terms of Sale and Shipment Terms.

(a) Terms of Sale. All sales of Wafers hereunder shall be made Ex Works
(Incoterms 2000: EXW) MEMC’s designated location. “Incoterms 2000” means the
version of “Incoterms” adopted by the International Chamber of Commerce
effective January 1, 2000, including all amendments thereof, but excluding any
amendments thereof specifically agreed to by the Parties as not being applicable
to this Agreement. Notwithstanding the foregoing Ex Works terms of sale, if MEMC
manufactures Wafers at a facility located in either Europe or the United States
(“Non-Asia Pacific Wafers”) and then ships such Non-Asia Pacific Wafers to
Tainergy, MEMC shall pay, within thirty (30) days of being invoiced by Tainergy
therefor, fifty percent (50%) of all freight costs associated with such sales of
Non-Asia Pacific Wafers under this Agreement, with such invoices to provide
reasonable detail and supporting documentation for MEMC to confirm such freight
costs.

(b) Shipment Date. Per Section 2.3 above, the scheduled shipment date for Wafers
will be specified by MEMC in the MEMC Order Acknowledgment.

(c) Shipment Instructions. Tainergy shall furnish written shipping instructions
to MEMC from time to time, and such shipping instructions, if different from the
last shipping instructions provided by Tainergy to MEMC, shall take effect no
earlier than ten (10) Business Days after receipt of such written instructions
by MEMC. MEMC shall pack and ship Wafers in accordance with then-current
industry standards and practice.

(d) Shipment Date Change Requests. Tainergy may request to delay or pull in
shipment of an individual delivery or any part thereof upon written notice to
MEMC, subject to the following conditions:

(i) Unless agreed to by MEMC, the shipment date change request notice must be
received by MEMC at least ninety (90) days prior to the scheduled shipment date;
and

(ii) If the shipment date change request notice is a delay request (a push out
of requested delivery date), Tainergy must commit to nonetheless purchase the
delayed Wafers no later than the end of the Contract Year in which such shipment
was originally scheduled by MEMC; and

(iii) MEMC must agree to such request in writing; and

(iv) In the event of an accepted shipment date change request, Tainergy shall
accept delivery of and pay for Wafers already manufactured or in the process of
manufacture for such accepted purchase order at the time the shipment date
change request notice is received by MEMC.

(e) In no event shall delay of any shipment or any part thereof as requested by
Tainergy pursuant to Section 2.5(d) affect, in any way, Tainergy’s obligation to
purchase some or all of Tainergy’s Yearly Minimum Quantity for any Contract
Year, unless the provisions of Section 2.2(a) hereof would otherwise require a
change to Tainergy’s Yearly Minimum Quantities for that Contract Year or a
subsequent Contract Year.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.6 Title and Risk of Loss. Pursuant to and consistent with the Incoterms 2000
term of sale of Ex Works MEMC’s designated location, title to and risk of loss
of Wafers shall pass to Tainergy at the time when the Wafers have been made
available by MEMC for pickup by Tainergy at MEMC’s designated location and
Tainergy has been notified that such Wafers have been made available by MEMC for
pickup by Tainergy.

2.7 Payment Terms; Delivery Terms; Freight Terms.

(a) MEMC shall issue an invoice to Tainergy for each shipment of Wafers. All
invoices will be in Dollars. Payment of invoices by Tainergy shall be in
Dollars, by wire transfer, check or by other means mutually agreed on by the
Parties. Payment is due thirty (30) days from the date of the invoice. MEMC
reserves the right to assess a late payment charge of one and one-half percent
(1.5%) per month on the unpaid balance of any past due amount, unless prohibited
by Law. If Tainergy fails to pay the purchase price when due for any shipment,
MEMC may, but need not, require receipt of payment in full prior to
manufacturing the balance of any outstanding or subsequent order. Payment of
sums due from Tainergy shall be made upon terms set forth above. MEMC may
recover for each delivery hereunder as a separate transaction, without reference
to any other delivery. If Tainergy has been failing to pay the purchase price
when due for one or more shipments, and MEMC reasonably concludes that Tainergy
is in unsound financial condition and has notified Tainergy of such conclusion,
and the Parties have then negotiated in good faith for at least ten
(10) Business Days to remedy such conclusion, or if Tainergy is in default with
respect to any of the material terms and conditions of this or any other
agreement with MEMC, MEMC shall forthwith have the right to demand cash payment
in advance or additional financial assurance until such time as said credit has
been reestablished or default cured to MEMC’s satisfaction. If Tainergy fails to
pay the purchase price when due for any shipment, MEMC may also, but need not,
(i) immediately offset any late payments against the Refundable Capacity
Reservation Deposit and/or the Letter of Credit required by Section 3.1(c) and
(ii) prior to any further shipments of Wafers, require that Tainergy replenish
the Refundable Capacity Reservation Deposit and/or the Letter of Credit required
by Section 3.1(c) in accordance with the terms of this Agreement.

(b) All prices are based on Ex Works MEMC’s designated location. Tainergy shall
pay all transportation charges on a freight collect basis. Any Taxes, levies or
assessments (including related interest and penalties) imposed, levied, assessed
or arising by virtue of this Agreement other than Taxes based upon the net
income of MEMC shall be the liability and responsibility of Tainergy. If any
charges are exempt from sales or use Tax liability, Tainergy must provide MEMC
with evidence of tax exemption acceptable to the relevant taxing authority.

2.8 Representations and Warranties. MEMC represents and warrants that the Wafers
delivered to Tainergy under this Agreement shall meet the specifications set
forth in Attachment A hereto. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
MEMC MAKES NO

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF FITNESS OF THE
WAFERS FOR PARTICULAR USE OR OTHERWISE, INCLUDING WITHOUT LIMITATION, WARRANTY
OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

2.9 Limitation of Liability.

(a) Limitation. MEMC’s total liability, and Tainergy’s exclusive remedy, for any
and all Losses and damages, arising out of any cause whatsoever under any theory
of contract, tort, strict liability, or other legal or equitable theory,
including under a breach of representations and warranties made under
Section 2.8 hereof, shall be limited solely to Tainergy’s actual direct damages
directly caused by the failure of the Wafers to meet the specifications set
forth in Attachment A hereto; provided, however, that such actual direct damages
may not exceed the purchase price of the Wafers that caused the damages, or, at
MEMC’s option, the repair or replacement of such Wafers; and provided further
that in order to recover for the failure of the Wafers to meet the
specifications set forth in Attachment A hereto, Tainergy shall be required to
prove that such Wafers do not meet such specifications. In no event shall MEMC
be liable for lost profits, special, incidental, consequential or punitive
damages. MEMC shall not be liable for, and Tainergy assumes liability for, all
personal injury and property damage connected with the handling, transportation,
possession, processing, further manufacture, other use or resale of the Wafers,
whether the Wafers are used alone or in combination with any other material.

(b) Technical Advice. If MEMC furnishes technical or other advice to Tainergy,
whether or not at Tainergy's request, with respect to processing, further
manufacture, other use or resale of the Wafers, MEMC shall not be liable for,
and Tainergy assumes all risk of, such advice and the results thereof, if such
advice is followed by Tainergy. Similarly, if MEMC offers technical or other
advice to Tainergy, whether or not at Tainergy's request, with respect to
processing, further manufacture, other use or resale of the Wafers, and Tainergy
declines to follow such advice, MEMC shall not be liable for, and Tainergy
assumes all risk of, such declination of advice and the results thereof.

2.10 Force Majeure.

(a) MEMC shall not be liable for any delay or failure to perform due to any
cause or condition beyond its reasonable control, whether foreseeable or not,
including, without limitation, Acts of God, war, riot, fire, explosion,
accident, flood or sabotage; lack of adequate fuel, power or raw materials,
labor, containers or transportation facilities; compliance with governmental
requests, Laws, regulations, orders, action or national defense requirements;
embargoes or acts of civil or military authorities; theft, breakage or failure
of machinery or apparatus; or in the event of labor trouble, strike, lockout or
injunction (provided that MEMC shall not be required to settle a labor dispute
against its own best judgment) (all of such events, a “Force Majeure Event”).
MEMC shall give prompt written notice to Tainergy of any such Force Majeure
Event and any associated delivery changes.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) If a Force Majeure Event occurs, MEMC shall not be responsible for any
damage, increased costs, or Losses which Tainergy may sustain by reason of such
failure of performance, but this Agreement shall not be regarded as terminated
or frustrated as a result such failure of performance. If a Force Majeure Event
occurs, MEMC shall take appropriate means to minimize or remove the effects of
the Force Majeure Event and, within the shortest practicable time, attempt to
resume performance of its obligations under this Agreement affected by the Force
Majeure Event, except as may be permitted by Section 2.10(c).

(c) If MEMC has suffered a Force Majeure Event and is unable to perform
substantially all of its obligations under this Agreement for eighteen
(18) months or more after suspension of its performance after the occurrence of
a Force Majeure Event, then Tainergy and MEMC may mutually terminate this
Agreement if the Parties mutually agree to terminate. Notwithstanding anything
in this Agreement to the contrary, in no event shall the occurrence of a Force
Majeure Event hereunder excuse either Party from its obligations to pay to the
other Party any sums accrued or due hereunder to such other Party.

2.11 Noncompete in Favor of MEMC.

(a) Tainergy understands that MEMC shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that MEMC
would not have entered into this Agreement absent the provisions of this
Section 2.11. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by MEMC in advance of engaging in any activities, Tainergy shall not,
and each shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted Tainergy Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted Tainergy
Business, (B) soliciting any customer or prospective customer of MEMC anywhere
in the world to purchase any products or services which compete with those
provided by MEMC and (C) assisting any Person in any way to do, or attempt to
do, anything prohibited above; provided, however, that the ownership by Tainergy
of up to a [*****] percent ([*****]%) interest in any Person in a Restricted
Tainergy Business shall be permitted. In addition, Tainergy shall not, and each
shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, permit investment in Tainergy or its affiliates or Subsidiaries by
any MEMC Competitor; provided, however, that this Section 2.11(a) shall not
apply if an MEMC Competitor acquires an interest (equity or debt) in Tainergy or
its affiliates or Subsidiaries through trading in the stock market without being
invited by Tainergy or its affiliates or Subsidiaries; and provided further that
in the event that any MEMC Competitor acquires a [*****] percent ([*****]%)
interest or more in Tainergy or its affiliates or Subsidiaries, if requested in
writing by MEMC, Tainergy will use best efforts to negotiate with the MEMC
Competitor in order to have such MEMC Competitor sell its position in the public
markets or in a negotiated private transaction.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.11 (the “Restrictive Tainergy Covenants”), a court shall hold that the
duration,

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

scope or area restrictions stated herein are unreasonable under circumstances
then existing, the Parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, Tainergy has determined and
hereby acknowledges that the Restrictive Tainergy Covenants are reasonable in
terms of duration, scope and area restrictions. Tainergy acknowledges that both
MEMC and Tainergy have been doing business throughout the world.

(c) If Tainergy or any of its affiliates or Subsidiaries breaches, or threatens
to commit a breach of, any of the Restrictive Tainergy Covenants, MEMC shall
have the following rights and remedies, each of which rights and remedies shall
be independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to MEMC
at law or in equity:

(i) the right and remedy to have the Restrictive Tainergy Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Tainergy Covenants would cause
irreparable injury to MEMC and that money damages would not provide an adequate
remedy to MEMC; and

(ii) the right and remedy to require such Person to account for and pay over to
MEMC any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Tainergy Covenants; and

(iii) the right and remedy to cease deliveries of Wafers hereunder until the
breach of any of the Restrictive Tainergy Covenants is cured.

2.12 Noncompete in Favor of Tainergy.

(a) MEMC understands that Tainergy shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that
Tainergy would not have entered into this Agreement absent the provisions of
this Section 2.12. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by Tainergy in advance of engaging in any activities, MEMC shall not,
and each shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted MEMC Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted MEMC Business,
(B) soliciting any customer or prospective customer of Tainergy anywhere in the
world to purchase any products or services which compete with those provided by
Tainergy and (C) assisting any Person in any way to do, or attempt to do,
anything prohibited above; provided, however, that the ownership by MEMC of up
to a [*****] percent ([*****]%) interest in any Person in a Restricted MEMC
Business shall be permitted.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) If, at the time of enforcement of the covenants contained in this
Section 2.12 (the “Restrictive MEMC Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, MEMC has determined and
hereby acknowledges that the Restrictive MEMC Covenants are reasonable in terms
of duration, scope and area restrictions. MEMC acknowledges that both Tainergy
and MEMC have been doing business throughout the world.

(c) If MEMC or any of its affiliates or Subsidiaries breaches, or threatens to
commit a breach of, any of the Restrictive MEMC Covenants, Tainergy shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Tainergy at law or in equity:

(i) the right and remedy to have the Restrictive MEMC Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive MEMC Covenants would cause irreparable
injury to Tainergy and that money damages would not provide an adequate remedy
to Tainergy and

(ii) the right and remedy to require such Person to account for and pay over to
Tainergy any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive MEMC Covenants.

2.13 Preferred Vendor. The quantities of Wafers to be supplied by MEMC hereunder
assume that in any Contract Year such amount of Wafers will be approximately
[*****]% of Tainergy’s then current solar wafer demand, and the Yearly Target
Quantities of Wafers set forth in Attachment B, as modified by Section 2.2(a),
reflect this mutual intention of the parties. In addition, MEMC shall be
considered as a preferred vendor and shall have an annual right of first refusal
(but not an obligation, unless MEMC would be so obligated pursuant to
Section 2.2(a) hereof) to negotiate with Tainergy to supply Tainergy with
additional Wafers, in excess of [*****] percent ([*****]%) of Tainergy’s then
current demand for Wafers (such potential amount, the “Additional Wafer
Supply”). The price per watt for such Additional Wafer Supply shall be
negotiated by the parties. If the parties are unable to reach agreement on price
and quantity for such Additional Wafer Supply by July 1 for the ensuing Contract
Year commencing on September 1, Tainergy may buy such Additional Wafer Supply
from other suppliers. Such Additional Wafer Supply, if supplied by MEMC, shall
not be added to the Yearly Minimum Quantity for the then current Contract Year
or any Contract Year thereafter unless the parties expressly agree.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

ARTICLE III

REFUNDABLE CAPACITY RESERVATION DEPOSIT AND LETTER OF CREDIT;

EXECUTION OF ADDITIONAL AGREEMENTS

3.1 Refundable Capacity Reservation Deposit. To induce MEMC to invest in
additional polysilicon production and wafer manufacturing capacity, Tainergy
agrees to loan MEMC, per the schedule set forth on Attachment C hereto, the
amount of $259.0 million (the “Refundable Capacity Reservation Deposit”), as a
means of securing Tainergy’s obligations to MEMC, which Refundable Capacity
Reservation Deposit shall be repaid by MEMC, without interest, up to the amount
of $246.1 million (95% of the aggregate Refundable Capacity Reservation Deposit
amount, such retained amount of $12.9 million, the “Retained Refundable Capacity
Reservation Deposit Amount”), according to the repayment schedule set forth on
Attachment C hereto, unless Tainergy has not purchased the Yearly Minimum
Quantities in any Contract Year under the “take or pay” provisions of
Section 2.2(a) hereof, in which case MEMC may choose to offset pursuant to this
Article III any payments required from Tainergy under Section 2.2(a) hereof
against MEMC’s obligation to repay the Refundable Capacity Reservation Deposit.

(a) In any Contract Year when Tainergy is required to pay MEMC a portion of the
Refundable Capacity Reservation Deposit per the schedule set forth on Attachment
C, payment by Tainergy to MEMC shall be made, in full, no later than the fifth
Business Day of the applicable Contract Year; provided, however, that Tainergy
shall be entitled to request MEMC to calculate the difference between the amount
of the Refundable Capacity Reservation Deposit repayable by MEMC pursuant to
Section 3.1(b) and the amount of the Refundable Capacity Reservation Deposit
payable by Tainergy in any Contract Year, and Tainergy shall pay such difference
to MEMC no later than the fifth Business Day of the applicable Contract Year. In
connection with the Refundable Capacity Reservation Deposit amount to be paid by
Tainergy to MEMC for the first Contract Year, twenty five percent (25%) of the
Refundable Capacity Reservation Deposit amount to be paid by Tainergy to MEMC
for that first Contract Year shall be paid to MEMC five (5) Business Days after
the date of this Agreement, thirty eight and one half percent (38.5%) of the
Refundable Capacity Reservation Deposit amount to be paid by Tainergy to MEMC
for that first Contract Year shall be paid to MEMC no less than ten
(10) Business Days before the first shipment date for Wafers and thirty six and
one half percent (36.5%) of the Refundable Capacity Reservation Deposit amount
to be paid by Tainergy to MEMC for that first Contract Year shall be paid to
MEMC no later than the first Business Day of 2009.

(b) In any Contract Year when MEMC is required to repay a portion of the
Refundable Capacity Reservation Deposit to Tainergy per the schedule set forth
on Attachment C, payment by MEMC to Tainergy shall be made, in full, no later
than the fifth Business Day of the applicable Contract Year; provided, however,
that if in any Contract Year there is a Purchase Shortfall that has not been
paid by Tainergy via wire transfer to MEMC in accordance with the provisions of
Section 2.2(d) hereof, MEMC shall not be required to repay that portion of the
Refundable Capacity Reservation

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Deposit up to the Purchase Shortfall in the next Contract Year, but instead MEMC
may retain the amount of the Refundable Capacity Reservation Deposit up to the
Purchase Shortfall (including the amount of any interest accrued on the Purchase
Shortfall in accordance with Section 2.2(d) hereof, until the date that MEMC
actually transfers or retains such amount); and provided further, that if in any
Contract Year there is a Purchase Shortfall (or an aggregate Purchase Shortfall
from more than one Contract Year) that has not been paid by Tainergy to MEMC in
excess of the amount of any Refundable Capacity Reservation Deposit not yet
repaid by MEMC, MEMC may withhold repayment in any future Contract Years of the
Refundable Capacity Reservation Deposit up to the amount of the aggregate unpaid
Purchase Shortfall. If the aggregate unpaid Purchase Shortfall(s) exceed the
remaining Refundable Capacity Reservation Deposit not yet repaid by MEMC, MEMC
shall have any and all remedies available to it to recover from Tainergy
immediately the amount of any aggregate unpaid Purchase Shortfall, including
drawing on the Letter of Credit pursuant to the provisions of Section 3.1(c).

(c) The Parties have also agreed that the amount of the Refundable Capacity
Reservation Deposit outstanding in any Contract Year is less than the
appropriate amount of security to be held by MEMC in order to ensure payment for
Tainergy’s “take or pay” obligations under Section 2.2(a) hereof. Accordingly,
the Parties have agreed that Tainergy will be required to deliver to MEMC, no
later than the seventh Business Day of each Contract Year, an irrevocable Letter
of Credit drawn on a bank that is requested by Tainergy and approved by MEMC
(the “LC Bank”), in an amount equal to the Required Letter of Credit Amount for
such Contract Year as is set forth on Attachment C (the “Letter of Credit
Amount”), and that expires on the eighth Business Day of the subsequent Contract
Year. Tainergy may, in its discretion, use quarterly or half-year revolving
Letters of Credit to cover the full Letter of Credit Amount during any
respective Contract Year; provided, however, that in no event shall there ever
be a gap in coverage (i.e., a Letter of Credit will not be permitted to expire
before a replacement Letter of Credit is put in place). MEMC’s right to
unilaterally draw on the Letter of Credit (after exhaustion of the Refundable
Capacity Reservation Deposit amount then held by MEMC) shall be substantially
similar to those rights set forth in Section 3.1(b) above. The Letter of Credit
Amount set forth on Attachment C for each Contract Year was calculated as
follows:

(i) In Contract Year one, the Letter of Credit Amount shall be equal to twelve
(12) months of MEMC’s revenue under this Agreement, based on the minimum
quantity of Wafers for that Contract Year at the pricing for that Contract Year,
less the cumulative net amount of the Refundable Capacity Reservation Deposit
then held by MEMC;

(ii) In Contract Year two, the Letter of Credit Amount shall be equal to ten
(10) months of MEMC’s revenue under this Agreement, based on the minimum
quantity of Wafers for that Contract Year at the pricing for that Contract Year,
less the cumulative net amount of the Refundable Capacity Reservation Deposit
then held by MEMC;

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(iii) In Contract Year three and Contract Year four, the Letter of Credit Amount
shall be equal to seven (7) months of MEMC’s revenue under this Agreement, based
on the minimum quantity of Wafers for that Contract Year at the pricing for that
Contract Year, less the cumulative net amount of the Refundable Capacity
Reservation Deposit then held by MEMC;

(iv) In Contract Year five through Contract Year ten, the Letter of Credit
Amount shall be equal to six (6) months of MEMC’s revenue under this Agreement,
based on the minimum quantity of Wafers for that Contract Year at the pricing
for that Contract Year, less the cumulative net amount of the Refundable
Capacity Reservation Deposit then held by MEMC; and

(v) In any Contract Year for which the Yearly Minimum Quantity is adjusted
upward or downward pursuant to the provisions of Section 2.2(a) or
Section 2.2(f)(i)(A), the Letter of Credit Amount will also be adjusted upward
or downward consistent with the provisions of this Section 3.1(c).

(d) The Parties have also agreed that the amount of the Refundable Capacity
Reservation Deposit outstanding in any Contract Year to be held by MEMC in order
to ensure payment for Tainergy’s “take or pay” obligations under Section 2.2(a)
hereof may be adjusted pursuant to the provisions of this Section 3.1(d) as
follows:

(i) Beginning in Contract Year two, every October 1 and April 1 Tainergy will
provide MEMC with complete financial statements for the six months and twelve
months ended June 30 and December 31, respectively (such financial statements,
the “Financial Statements”). From the Financial Statements, MEMC will verify
whether Tainergy meets the Guaranteed Financial Performance Criteria.

(ii) If the Guaranteed Financial Performance Criteria for the prior twelve
(12) month period are met, then the Letter of Credit Amount shall not be
adjusted pursuant to this Section 3.1(d).

(iii) If, however, the Guaranteed Financial Performance Criteria for the prior
twelve (12) month period are not met, then the Letter of Credit Amount shall be
adjusted pursuant to this Section 3.1(d), by Tainergy being required to increase
the amount of security for MEMC by increasing the Letter of Credit Amount by an
additional six (6) months of months of MEMC’s revenue under this Agreement,
based on the minimum quantity of Wafers for that Contract Year at the pricing
for that Contract Year, less the cumulative net amount of the Refundable
Capacity Reservation Deposit then held by MEMC (e.g., in Contract Year two, the
total amount of required revenue months to be held as security would be sixteen
(16), in Contract Years three and four, the total amount of required revenue
months would be thirteen (13), and so on).

(iv) In the event that Tainergy will be required to increase the Letter of
Credit Amount pursuant to Section 3.1(d)(iii), then Tainergy shall deliver to

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

MEMC a Letter of Credit for the increased amount no later than ten (10) Business
Days after MEMC has performed the calculation required by Section 3.1(d)(i)
above and has requested an increase in the Letter of Credit Amount from Tainergy
in writing. All other terms and provisions of this Agreement shall apply to any
Letter of Credit required by this Section 3.1(d).

(v) Notwithstanding the foregoing provisions of this Section 3.1(d), if the
quantity of Wafers tendered for delivery by MEMC during the just-ended Contract
Year is less than the Yearly Minimum Quantities for such just-ended Contract
Year, then each of the financial performance measures that make up the
Guaranteed Financial Performance Criteria shall be reduced by the same
percentage as the amount that the quantity of Wafers tendered for delivery by
MEMC during the just-ended Contract Year is less than the Yearly Minimum
Quantities for such just-ended Contract Year (e.g., if MEMC has tendered for
delivery only 95% of the Yearly Minimum Quantity for a Contract Year, then the
threshold amount of each of the financial performance measures that make up the
Guaranteed Financial Performance Criteria shall be reduced to only 95% of such
amounts).

3.2 Execution of Share Subscription Agreement. Concurrently with the execution
of this Agreement, Tainergy and MEMC shall execute the Share Subscription
Agreement, pursuant to which MEMC shall purchase 6,999,999 shares of Tainergy
stock at NT$25 per share. The Share Subscription Agreement shall provide that
MEMC shall pay for the shares of Tainergy stock by no later than December 31,
2008, and in no event prior to receiving payment from Tainergy, in full, for the
Refundable Capacity Reservation Deposit required in Contract Year one.

ARTICLE IV

TERM AND TERMINATION

4.1 Term. The Term of this Agreement shall commence on the Effective Date and
shall expire ten (10) years following the Effective Date (the “Initial Term”).
No less than twelve (12) months prior to the expiration of the Initial Term, the
Parties agree to negotiate in good faith to extend the Initial Term of the
Agreement, with such negotiations intended to address price, quantity (including
minimum quantities) and length of any extension term. In no event shall this
Agreement be extended beyond the Initial Term unless the Parties expressly agree
on all material terms of such extension.

4.2 Termination by Either Party. Either Party to this Agreement may terminate
this Agreement by written notice to the other Party if, and only if, such other
Party (a) becomes insolvent, (b) makes a general assignment for the benefit of
creditors, (c) suffers or permits the appointment of a receiver for its business
or assets, (d) becomes subject as the debtor to any proceeding under any
bankruptcy or insolvency Law, whether domestic or foreign, and such proceeding
is not dismissed with prejudice within sixty (60) days after filing, or
(e) commences liquidation or dissolution proceedings, voluntarily or otherwise.
In addition, if a Force Majeure Event has occurred, and the Parties have
mutually agreed to terminate this Agreement pursuant to the provisions of
Section 2.10(c), this Agreement shall be so terminated on the date the Parties
have agreed shall be the termination date.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

4.3 Termination by MEMC.

(a) In the event that Tainergy has failed to pay a Purchase Shortfall to MEMC
within five (5) Business Days of being notified thereof, and the amount of the
unpaid Purchase Shortfall is greater than the amount of the Refundable Capacity
Reservation Deposit and Letter of Credit then held by MEMC, then MEMC shall have
the right, upon at least ten (10) Business Days prior written notice to Tainergy
in accordance with the notice provisions of Section 7.4, to immediately
terminate this Agreement if:

(i) Tainergy has not paid to MEMC, in immediately available funds, the amount of
the unpaid Purchase Shortfall (after MEMC shall have retained the Refundable
Capacity Reservation Deposit and drawn on the Letter of Credit) no later than
the ninth (9th) Business Day after receiving such written notice; and

(ii) Tainergy has not replenished the Refundable Capacity Reservation Deposit to
be held by MEMC (after MEMC has retained the Refundable Capacity Reservation
Deposit) by wiring MEMC, in immediately available funds, the amount of the
Refundable Capacity Reservation Deposit as would be required for such Contract
Year by Attachment B (taking into account the provisions of Section 2.2(a),
Section 2.2(f), Section 3.1(c) and Section 3.1(d) hereof) and replaced the
Letter of Credit with a new Letter of Credit in the amount of the Letter of
Credit Amount required for such Contract Year by Attachment B (taking into
account the provisions of Section 2.2(a), Section 2.2(f), Section 3.1(c) and
Section 3.1(d) hereof) no later than the ninth (9th) Business Day after
receiving such written notice.

4.4 Termination by Tainergy.

(a) In the event that MEMC has failed to deliver the Yearly Minimum Quantities
as would be required to be delivered pursuant to the provisions of
Section 2.2(a) hereof (taking into account the provisions, including the
recovery provisions, of Section 2.2(f)(i) hereof) for three (3) consecutive
Contract Years, then, no later than thirty (30) days after the end of such third
consecutive Contract Year, Tainergy may provide written notice to MEMC that
Tainergy intends to immediately terminate this Agreement. Such termination will
take effect five (5) Business Days thereafter if the breach is not cured by MEMC
within such five (5) Business Day period; provided, however, that Tainergy shall
be required to accept delivery of and pay for Wafers already manufactured or in
the process of manufacture for any accepted purchase orders at the time the
termination notice pursuant to this Section 4.4(a) is received by MEMC in
accordance with the notice provisions of Section 7.4.

(b) If Tainergy would have the right to terminate this Agreement pursuant to
Section 4.4(a), but Tainergy does not provide written notice of such intent to
terminate to MEMC within the prescribed time frames of Section 4.4(a), then
Tainergy may not

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

terminate this Agreement pursuant to Section 4.4(a) for that entire Contract
Year, and will be deemed to have waived such right to terminate this Agreement
pursuant to Section 4.4(a) for that three (3) Contract Year period of missed
deliveries. In such event, Tainergy can still “count” the two most recent
Contract Years of missed deliveries of Wafers (as would be required to be
delivered by MEMC pursuant to the provisions of Section 2.2(a) hereof (taking
into account the recovery provisions of Section 2.2(f)(i) hereof)) for the
purposes of determining whether, at the end of the subsequent Contract Year, a
new right to terminate this Agreement pursuant to Section 4.4(a) has been
triggered. In such case, the provisions of both Section 4.4(a) and this
Section 4.4(b) shall again apply.

4.5 Effect of Termination. Upon termination or expiration of this Agreement, the
Parties’ obligations hereunder shall terminate. Notwithstanding the foregoing,
the provisions of Section 2.2, Section 2.9, Article V and Article VI are of a
continuing nature and shall survive termination of this Agreement for any
reason. No such termination shall relieve any Party from liability for any prior
or subsequent breach of this Agreement. If the termination was validly made by
Tainergy pursuant to Section 4.2 or Section 4.4(a), MEMC shall return the
balance of Refundable Capacity Reservation Deposit to Tainergy within sixty
(60) days of the termination.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification Generally. Tainergy shall indemnify and defend MEMC and its
directors, officers, employees, contractors and agents, from any liability
(including reasonable attorneys’ fees) for any Loss or injury to persons or
property which may result from Tainergy's breach of its representations,
warranties or covenants in this Agreement.

5.2 Resolution of Disputes; Litigation.

(a) Prior to initiating any legal or other action or proceeding against the
other, the Parties shall attempt in good faith to resolve any controversy or
claim arising from or relating to this Agreement promptly by negotiations
between the respective representatives of the Parties. The disputing Party shall
give the other Party written notice of the dispute. Within twenty (20) days
after receipt of such notice, the receiving Party shall submit a written
response to the other Party. The notice and response shall include a statement
of the respective Party’s position and arguments supporting its position. The
representatives shall meet at a mutually acceptable time and place within thirty
(30) days after the date of the disputing Party’s notice and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved through
negotiation within sixty (60) days after the date of the disputing Party’s
notice, or if either Party will not meet with the other Party within thirty
(30) days after the date of the disputing Party’s notice, then either Party is
free to bring any legal action or proceeding, so long as such legal action or
proceeding complies with the provisions of Section 7.12 hereof. All deadlines
specified herein may be extended by mutual written agreement of the Parties.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) If no agreement can be reached between the Parties after good faith
negotiation above, either Tainergy or MEMC may bring any legal action or
proceeding, so long as such legal action or proceeding complies with the
provisions of Section 7.12 hereof, unless the amount of the damage or loss is at
issue in a pending action or proceeding involving a third party claim, in which
event such action or proceeding shall not be commenced until such amount is
ascertained or both Parties agree to the action or proceeding.

(c) In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing Party in such dispute shall be entitled to
recover from the losing Party all fees, costs and expenses of enforcing any
right of such prevailing Party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

5.3 Time Limits. Any right to indemnification or other recovery under this
Article V shall only apply to Losses arising from claims with respect to which
the Indemnified Person shall have notified the Indemnifying Person in writing
within one (1) year of the occurrence of the facts giving rise to the underlying
claim; provided, however, that such obligations to indemnify and hold harmless
shall not terminate with respect to any Losses arising from claims as to which
the Indemnified Person shall have, before the expiration of the one (1) year
period, previously delivered a notice pursuant to Section 5.2 to the
Indemnifying Person.

5.4 General Indemnification Provisions.

(a) The Indemnifying Party shall pay the Indemnified Party immediately available
funds on an as-incurred basis for any Losses for which the Indemnified Party is
entitled to indemnification hereunder. Any such indemnification payments shall
include interest at the rate of 5% per annum (computed on the basis of a 360-day
year) from the date any such Losses are suffered or sustained by the Indemnified
Party.

(b) If and to the extent that any provision of Section 5.1 is unenforceable for
any reason, each Party hereto agrees to make the maximum contribution to the
payment and satisfaction of any Losses as to which such Party would otherwise
have been responsible for indemnification which is permissible under applicable
Law.

(c) Each Indemnifying Party hereby waives (i) presentment, demand, protest,
notice of protest, notice of dishonor and notice of nonpayment; (ii) the right,
if any, to the benefit of, or to direct the application of, any security
hypothecated to Indemnified Party (if any), until all indemnification liability
of another Indemnifying Party to Indemnified Party, howsoever arising, shall
have been satisfied; (iii) the right to require the Indemnified Party to proceed
against another Indemnifying Party, or to pursue any other remedy in Indemnified
Party’s power (if any); and agrees that Indemnified Party may proceed against
Indemnifying Party directly and independently of any other Indemnifying Party,
and that any extension, forbearance, amendment, or acceptance, release or
substitution of security, or any impairment or suspension of Indemnified Party’s
remedies or rights against another Indemnifying Party or the cessation of the
liability for

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

indemnification hereunder of another Indemnifying Party for any reason other
than full satisfaction of the indemnification obligation at issue, shall not in
anywise affect the liability of Indemnifying Party hereunder.

ARTICLE VI

CONFIDENTIAL INFORMATION

6.1 Confidential Information; Public Disclosure.

(a) MEMC agrees that it will not disclose to any third party the existence of or
the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to Tainergy during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that MEMC will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, MEMC prior to disclosure by Tainergy, that is disclosed as
required by Law, or that is independently developed by MEMC. The confidentiality
obligations of MEMC hereunder shall continue during the term of this Agreement
and for a period of ten (10) years after termination.

(b) Tainergy agrees that it will not disclose to any third party the existence
of or the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to MEMC during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that Tainergy will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, Tainergy prior to disclosure by MEMC, that is disclosed as
required by Law, or that is independently developed by Tainergy. The
confidentiality obligations of Tainergy hereunder shall continue during the term
of this Agreement and for a period of ten (10) years after termination.

(c) The Parties to this Agreement shall consult with each other as to the form,
substance and timing of any press release or other public disclosure related to
this Agreement or the transactions contemplated hereby and no such press release
or other public disclosure shall be made without the consent of the other Party
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Parties may make such disclosure to the extent permitted above
or to the extent required by applicable Law, including the requirements of the
New York Stock Exchange or the United States Securities and Exchange Commission.

6.2 Equitable Relief. Notwithstanding any other provision of this Agreement, it
is understood and agreed that the remedy of indemnity payments pursuant to
Article V and other remedies at law may be inadequate in the case of any breach
of the covenants contained in this Article VI. Accordingly, either Party shall
be entitled to seek equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

ARTICLE VII

GENERAL PROVISIONS

7.1 No Partnership. Nothing contained in this Agreement shall create or shall be
construed as creating a partnership, a joint venture or an agency relationship
between the Parties to this Agreement. The Parties agree to perform in
accordance with this Agreement only as independent contractors. Neither Party
has the right or authority to assume or create any obligations or
responsibilities, express or implied, on behalf of the other Party, and neither
Party may bind the other Party in any manner or thing whatsoever. Neither Party
shall be liable, except as expressly provided otherwise in this Agreement, for
any expenses, liabilities or other obligations incurred by the other.

7.2 Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

7.3 Amendment. This Agreement may be amended, modified or supplemented only in
writing signed by MEMC and Tainergy.

7.4 Notices. Any notice, request, instruction or other document to be given or
delivered hereunder by a Party hereto shall be in writing and shall be deemed to
have been delivered, (a) when received if given in Person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:

If to MEMC, addressed as follows:

MEMC Singapore Pte. Ltd.

c/o MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, MO 63376

Attention: Chief Executive Officer

Tele: 636-474-5000

Fax: 636-474-5162

cc: MEMC General Counsel

If to Tainergy, addressed as follows:

Tainergy Tech Co., Ltd.

Floor 5, No. 97, Section 2, Nangang Road, Nangang District, Taipei City,

Taiwan, R.O.C.

Attention: President

Tele: 886-2-2786-3797; ext. 239

Fax: 886-2-2788-9785

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

7.5 Waivers. Except as otherwise provided in Section 5.3, the failure of a Party
hereto at any time or times to require strict performance of any provision
hereof or claim damages with respect thereto shall in no manner affect its right
at a later time to enforce the same. No waiver by a Party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

7.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns;
provided, however, that, except with the written consent of the other Party, no
assignment of this Agreement or any rights or obligations hereunder, by
operation of Law or otherwise, may be made by either Party, other than to an at
least eighty percent (80%) owned Subsidiary of such Party (but no such
assignment shall relieve the assigning Party of its obligations hereunder), and
any assignment in contravention of this Section 7.6 shall be of no effect and
shall be void.

7.7 Captions. Captions of Sections or Articles of this Agreement are included
for reference only, shall not be construed as part of this Agreement and shall
not be used to define, limit, extend or interpret the terms of this Agreement.

7.8 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

7.9 Entire Understanding; Conflicts. This Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.

7.10 Language. Each of MEMC and Tainergy agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against MEMC or
Tainergy. Each of MEMC and Tainergy and their respective counsel have reviewed
and negotiated the terms of this Agreement.

7.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

7.12 Jurisdiction for Disputes. Subject to the provisions of Section 5.2 which
shall govern any claim for indemnification as discussed therein, each Party to
this Agreement hereby (a) agrees that any proceeding in connection with or
relating to this Agreement or any matters contemplated hereby may be brought by
either Party in a court of competent jurisdiction located within New York City,
New York, whether a state or federal court; (b) agrees that in connection with
any such proceeding, such Party shall consent and submit to personal
jurisdiction in any such court described in clause (a) of this Section 7.12 and
to service of process upon it in accordance with the rules and statutes
governing service of process; (c) agrees to waive to the full extent permitted
by Law any objection that it may now or hereafter have to the venue of any such
proceeding in any such court or that any such proceeding was brought in an
inconvenient forum; (d) agrees to service of process in any such proceeding by
mailing of copies thereof to such Party at its address set forth in Section 7.4;
(e) agrees that any service made as provided herein shall be effective and
binding service in every respect; and (f) agrees that nothing herein shall
affect the rights of either Party to effect service of process in any other
manner permitted by Law.

7.13 Cumulative Remedies. Each and every right and remedy under this Agreement
is cumulative with each and every other right and remedy in this Agreement or in
any other agreement between the Parties or under applicable Law.

7.14 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature shall be deemed to have the same effect as
if the original signature had been delivered to the other part(ies). The
original signature copy shall be delivered to the other part(ies) by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Agreement.

[remainder of page intentionally left blank; signature page follows]

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MEMC SINGAPORE PTE. LTD.     TAINERGY TECH CO., LTD. By:  

/s/ Kenneth H. Hannah

    By:  

/s/ Frank Hsieh

  Kenneth H. Hannah       Frank Hsieh   Director and Chief Financial Controller
      President and Chief Executive Officer

SIGNATURE PAGE TO

SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment A – Specifications

[*****]

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment B – Target Quantities and Minimum Quantities

___________

[*****]

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment B

[*****]

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment B

Determination of Efficiency Factor and Establishment of Baseline Cell Process

[*****]

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment C – Refundable Capacity Reservation Deposit Amounts; Letter of Credit
Amounts

[*****]

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment D – Guaranteed Financial Performance Criteria

[*****]

 

D-1